           Case 1:13-cr-00167-RJS Document 83 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 13-cr-167 (RJS)
                                                                      ORDER
 FRANKLIN NUNEZ,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order, Defendant’s resentencing for violation of

supervised release is scheduled for July 7, 2020 at 3:00 p.m. (Doc. No. 81.) In light of the ongoing

COVID-19 pandemic, which has temporarily restricted access to the Courthouse, the resentencing

will take place by Skype for Business videoconference.          (Id.)   Details for accessing that

videoconference will be emailed directly to the parties. However, members of the public may

monitor the proceedings via the Court’s free audio line by dialing 1-888-363-4749 and using

access code 3290725#.



SO ORDERED.

Dated:          June 26, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
